DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-15 are rejected under 35 U.S.C. 101 because in the state of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a "computer readable medium" covers a signal per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al. (US Pub. No. 2010/0002082) in view of Vanchev et al. (US Pub. No. 2017/0140620).
Consider claim 1. Buehler et al. teaches a method of exporting one or more video clips (para. 0056 describes exporting the video to a removable media device), comprising: displaying one or more video streams from at least one security camera (para. 0028 describes displaying a plurality of video streams from at least one security camera); selecting a video clip from a video stream of the one or more video streams, the selected video clip associated with a time (para. 0028 describes selecting a video stream associated with a particular time); storing information associated with the selected video clip in a list of video clips, the information associated with the video clip comprising a default name, the time and a camera from the at least one security camera that is associated with the video stream from the one or more video streams (paras. 
Buehler et al. does not teach a default duration of the video clip.
However, Vanchev et al. teaches a default duration of the video clip (para. 0044 describes video data attaining a time length of a permissible video clip time).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to set a default duration of the video clip, in order to reduce bandwidth consumption when routing video data in security systems as suggested in the prior art.
Consider claim 2. Buehler et al. teaches the method of claim 1 wherein the selected video clip from the video stream of the one or more video streams is a snapshot from the video stream from the one or more video streams, the snapshot having a duration of zero (para. 0057 describes inserting a still picture from the surveillance video as shown in fig. 5).
Consider claim 3. Buehler et al. teaches the method of claim 1 wherein the information associated with the selected video clip may be changed on selection of the 
Consider claim 4. Buehler et al. teaches the method of claim 1 wherein the selection of the video clip from the video stream of the one or more video streams comprises selecting a display of the video stream (para. 0028 describes selecting the screen for displaying a primary video feed from one of the listed camera locations).
Claims 6-9, and 11-14 are rejected using similar reasoning as corresponding claims 1-4 above.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al. (US Pub. No. 2010/0002082) in view of Vanchev et al. (US Pub. No. 2017/0140620) in further view of Ekambaram et al. (US Pub. No. 2017/0364747).
Consider claim 5. Bueler et al and Vanchev et al. teach all claimed limitations as stated above, except wherein the selection of the video clip from the video stream of the one or more video streams comprises selecting a timeline associated with the video stream.
However, Ekambaram et al. teaches wherein the selection of the video clip from the video stream of the one or more video streams comprises selecting a timeline associated with the video stream (para. 0045 describes selecting a timeline marker to display the video associated with the selected time).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the selection of the video clip from the video stream of the one or more video streams comprises selecting a timeline 
Claims 10 and 15 are rejected using similar reasoning as corresponding claim 5 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484